                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 UNITED STATES OF AMERICA                         )
                                                  )        Case No. 4:20-cr-5
 v.                                               )
                                                  )        Judge Travis R. McDonough
 CHRISTOPHER DANIEL GAY                           )
                                                  )        Magistrate Judge Christopher H. Steger


                                              ORDER


          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 31) recommending that the Court: (1) accept Defendant’s guilty plea to Counts One and Two of

 the two-count Information; (2) adjudicate Defendant guilty of conspiracy to commit wire fraud

 in violation of 18 U.S.C. § 1349, and interstate transportation of stolen property in violation of

 18 U.S.C. § 2314; and (3) order that Defendant remain in custody pending further order of this

 Court.

          Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation (Doc. 31) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

          1. Defendant’s plea of guilty to Counts One and Two of the two-count Information is

             ACCEPTED;

          2. Defendant is hereby ADJUDGED guilty of conspiracy to commit wire fraud in

             violation of 18 U.S.C. § 1349, and interstate transportation of stolen property in

             violation of 18 U.S.C. § 2314;




Case 4:20-cr-00005-TRM-CHS Document 32 Filed 07/20/20 Page 1 of 2 PageID #: 166
       3. Defendant's sentencing hearing shall take place on October 30, 2020, at 9:00 a.m.

          before the undersigned; and

       4. Defendant SHALL REMAIN in custody pending further order of this Court.

       SO ORDERED.


                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                     2
Case 4:20-cr-00005-TRM-CHS Document 32 Filed 07/20/20 Page 2 of 2 PageID #: 167
